internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil code legend x - city state y - state z - city state b - township c - township d - agency e - program f - dollar amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called e the primary purpose of e is to provide opportunities for students in grade kindergarten through twelve to explore and expand their artistic experiences you will grant up to half the cost of tuition training lesson fees that enhance students’ appreciation for the arts these art opportunities may include music theatre dance writing poetry fine arts and visual arts the organization receiving the scholarship on behalf of the student must be located in the state of y and be exempt under sec_501 in order to qualify for a scholarship the student must be in grades kindergarten through twelve have a legal residence in x z b or c and attend one of the eight schools that are members of the d applicants are considered on a first-come first-serve basis as they are qualified and as funds are available you operate on a calendar fiscal_year and your board_of trustees will determine annually the funding level for e at your january meeting funding level will be determined by your overall budget the success and needs of the e there will be no limit on the amount of an individual award but the amount is limited to fifty-percent of the overall cost of the program selected by the applicant you will publicize the program through an open house in which all the teachers and administrators from the qualifying schools are invited and through brochures that will be delivered to every teacher in the qualifying schools the student will complete an online application which will then be reviewed by your staff for accuracy and qualification verification applications meeting the deadline and all other identified requirements will be reviewed by your selection committee the selection committee will determine based on these applications which scholarships will be funded applications received after the current funding cycle will be included in the subsequent funding cycle and your selection committee will determine which scholarships will be funded students are limited to one scholarship per twelve month period your selection committee is currently made up of two members of your board_of trustees and you plan to add one or two additional members in the future who are unrelated to you qualifications for selection committee members include either being a member of your board_of trustees or a community member that are interested in the e and are asked and approved by the current selection committee to be a member all members of the selection committee are required to sign a conflict of interest statement prior to participating in the selection process e awards will be paid directly to the applicant's organization on behalf of the student once written documentation of matching funds from the organization is received by you written documentation is considered a receipt of balance paid or written communication from the organization that the balance of funds is identified dollars the school will be required to send written verification of the students’ attendance at the school and the students’ home address for scholarships over f if e is not used for the intended purposes then the organization and or scholarship recipient could lose their ability to receive e scholarships in the future the organization would also be responsible for reimbursing you for the amount of the scholarship and the selection committee will decide any additional actions to be taken if the organization was found to be at fault by your selection committee for allowing a scholarship to be used for purposes other than the signed grant agreement letter then collection procedures would commence this would include contacting the organization requesting a refund of the funds if the funds are not returned with ninety days of the formal letter than the organization will no longer be eligible to receive e scholarships unless your selection committee rules otherwise you agree that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants letter catalog number 58222y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational loan procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58222y e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58222y
